Citation Nr: 1000703	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-13 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder (claimed as schizophrenia with 
dizziness, fainting spells, forgetfulness, and headaches).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the Veteran's request to 
reopen a claim for service connection for schizophrenia, 
paranoid type, competent with dizziness, fainting spells, 
forgetfulness and headaches.

In a May 2007 statement of the case the RO appeared to 
consider the claim on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The Veteran testified at a personal hearing in August 2009 
before the undersigned Veterans Law Judge sitting in St. 
Petersburg, Florida.  A transcript of the hearing is 
contained in the record.

Additional evidence was received after the issuance of the 
last supplemental statement of the case.  However, the 
Veteran's representative subsequently submitted a waiver of 
RO consideration of this evidence.

The issue of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.




FINDINGS OF FACT

1.  The August 2003 RO rating decision that declined to 
reopen a claim of entitlement to service connection for 
schizophrenia was not appealed and is final.

2.  The evidence received since that August 2003 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric disorder 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, and the finding that remand for additional 
development of the claims on the merits is required, the 
Board finds that no further discussion of VCAA compliance is 
warranted at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Veteran was first denied service connection for a nervous 
condition in an August 1993 rating decision, which the 
Veteran appealed.  In February 1997 the Board denied service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia.  The Board denied service connection 
because there was no evidence which showed that the Veteran 
had a psychosis diagnosed within a year of discharge, that 
his psychiatric disorder was incurred in service, or that a 
nexus had been shown between the Veteran's current diagnosis 
of schizophrenia and his military service.  The Veteran filed 
a claim to reopen and an August 2003 rating decision denied 
the claim because new and material evidence was not 
submitted.  The Veteran did not appeal this decision and it 
became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2009).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence associated with the claims file prior to the August 
2003 rating decision includes the Veteran's service treatment 
records which noted complaints of "bad nerves," a notation 
that he was rejected for military previously due to low test 
scores, and a report of a pre-service head injury with no 
loss of consciousness.  The evidence also includes a hospital 
summary from the period of August through October 1976 where 
the Veteran was diagnosed with depressive neurosis and 
inadequate personality disorder; a hospitalization record for 
court-ordered hospitalization from November 1976 through 
February 1977 where the Veteran was diagnosed with passive 
aggressive personality disorder and latent schizophrenia; a 
May 1993 VA mental disorders examination report where the 
Veteran was diagnosed with mild schizophrenia, paranoid type 
and drug and alcohol abuse in remission; a hospital 
domiciliary stay from November 1992 to January 1993 where the 
Veteran was diagnosed with alcohol dependence and marijuana 
abuse; and a May 2003 VA mental health assessment report 
noting a diagnosis of depression and a learning disability as 
well as noting that the Veteran reported having first 
experience depression and paranoia around the time he began 
to abuse marijuana.  

Evidence associated with the claims folder after the August 
2003 decision includes the Veteran's contentions that his 
psychiatric disorder and symptoms of dizziness, fainting, 
headaches and forgetfulness were due to chemical exposure in 
service; notes from private physician Dr. Warren that the 
Veteran was delusional about paints used while in Vietnam and 
that the Veteran believed his problems appeared to stem from 
working with paint and chemicals in an enclosed area in 
service; an October 2005 note from a social worker that the 
Veteran was delusional and needed an earlier appointment for 
psychiatric care; and an August 2009 report from private 
physician Dr. Arthur which noted that though the Veteran 
appeared to be schizophrenic, on further brain testing the 
Veteran had brain damage due to exposure to solvents, 
including those used in service.  Additionally, Dr. Arthur 
diagnosed the Veteran with dementia due to exposure to toxic 
substances (paint and solvent fumes while in the Navy) and 
dysthymic disorder.  

The report from Dr. Arthur provides a link between the 
Veteran's military service and his current disability.  Such 
evidence is presumed credible solely for purposes of 
determining whether new and material evidence has been 
submitted.  Dr. Arthur's letter was not previously of record 
and relates to an unestablished fact necessary to 
substantiate the claim, that being a nexus between his 
current condition and service.  Thus, such evidence is new 
and material, and the claim for service connection for a 
psychiatric disorder is reopened. 

ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric condition is reopened.


REMAND

Reopening the claim does not end the inquiry; the claim must 
still be considered on the merits.  After a review, the Board 
observes that additional development is necessary in this 
case prior to adjudication of the claim for on the merits.

On the Veteran's enlistment examination from May 1972 he 
noted that he had a history of a loss of consciousness.  The 
physician's note on the examination noted that he did not 
have a loss of consciousness, but that he had been in 
"shock" after a pre service injury in 1967.  The Veteran's 
entrance examination also noted that the Veteran was 
previously rejected from military service due to a "low 
mental test."  Service treatment records also show that in 
November 1974 the Veteran was seen for a syncopal episode and 
an overriding complaint of "bad nerves"-which the 
physician agreed with and prescribed Valium.

The Veteran initially received psychiatric day treatment in 
August 1976 through October 1976, where it was noted that the 
Veteran had sniffed gasoline at age 16 and had two previous 
(undated) head traumas.  He was diagnosed with depressive 
neurosis and inadequate personality disorder.  In November 
1976 the Veteran's mother had him committed through the court 
system for psychiatric help.  The Veteran was noted to have 
difficulty with speech, pronunciation and word usage, as well 
as having a hostile relationship with his mother, with whom 
he had been living.  The Veteran was reprimanded for 
circumstantial involvement in marijuana usage and overt 
involvement with alcohol usage during his stay.  The Veteran 
was diagnosed with latent schizophrenia.  

In the May 1993 mental disorders examination the Veteran 
noted he had auditory and visual hallucinations, but that he 
had not been on medications or hospitalized since his 1976 
diagnosis of schizophrenia.  The 1993 examiner diagnosed 
paranoid schizophrenia, mild.  A May 1993 domiciliary note 
showed that the Veteran had used intravenous drugs 8 years 
previously.  A November 1993 domiciliary note reported a 
history of alcohol, marijuana, and cocaine abuse.  In a May 
2003 VA mental health assessment the Veteran noted that he 
first felt paranoid that people might hurt him right after 
service, and that he thought his depression and paranoia 
started together in the background of smoking marijuana.  A 
September 2005 letter from Dr. Warren showed that the Veteran 
thought that his problems stemmed from his work in the 
military with paints and solvents in enclosed areas.  

In August 2009 Dr. Arthur noted that the Veteran did not 
suffer from schizophrenia, but had been misdiagnosed.  He 
stated that the Veteran had dementia and brain damage as a 
result of exposure to toxic substances, namely paints and 
solvents used by the Veteran during his in-service work at 
the paint shop.  It appears from the report that Dr. Arthur 
did not have all of the Veteran's service treatment records 
nor did he address the Veteran's report of learning 
difficulties or sniffing gasoline prior to service in 
rendering his dementia and brain damage assessment.  On 
remand, clinical records from Dr. Arthur and Dr. Warren 
should be requested.  

During his August 2009 VA Travel Board hearing the Veteran 
noted that during service he worked in the paint shop, at a 
job most men did not want, and that he would apply paint and 
cleaning solvents to aircraft in enclosed spaces without the 
use of protective breathing equipment.  The Veteran's service 
personnel records should be requested.  

In light of the complaint of bad nerves in service and the 
statement of a private medical provider indicating a possible 
link between his current condition and service, the Board 
finds that a VA examination is warranted to determine the 
nature of any current psychiatric disability and for an 
opinion as to whether such disability is related to service.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with 
reopened claim, the claim will be denied.  38 C.F.R. 
§ 3.655(b) (2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002 & Supp. 2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Lastly, a June 2005 progress note from Dr. Warren noted that 
the Veteran was applying for benefits from the Social 
Security Administration (SSA).  The documents pertaining to 
this application have not been associated with the claims 
folder.  The possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The claim therefore, must be remanded 
to obtain these records. 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service 
personnel file through official sources. 

2.  After securing the necessary release 
form, request the Veteran's clinical 
treatment records from Dr. Warren since 
September 2005, and all clinical treatment 
records, to include psychological and 
neurological testing from Dr. Arthur.  All 
records obtained should be associated with 
the claims file.

3.  Obtain mental health treatment records 
from the Bay Pines VA Medical Center 
dating since August 2003.

4.  Request all documents pertaining to 
any application by the Veteran for SSA 
disability benefits.  

5.  Schedule the Veteran for a VA 
psychiatric examination by a psychiatrist 
to determine the current nature of the 
Veteran's psychiatric disorder and for an 
opinion as to whether the condition is 
related to service.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All 
testing deemed necessary, including 
psychological testing should be conducted.  
If the examiner determines that 
neurological testing is necessary to 
render the requested opinion, such should 
be authorized.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorders found.  The examiner 
should provide an opinion as to whether 
any current psychiatric disorder more 
likely, less likely, or at least as likely 
as not (50 percent probability) arose 
during service or was caused by service.  
In rendering the opinion, the examiner 
should address Dr. Arthur's opinion that 
the Veteran actually has brain damage from 
service and was misdiagnosed with 
schizophrenia.  The examiner should 
provide a rationale for all opinions 
expressed.

6.  After the above has been completed to 
the extent possible, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


